U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 January 3, 2012 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Direxion Funds (the “Trust”) File Nos. 333-28697 and 811-08243 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectuses and Statements of Additional Information for the funds listed under Appendix A that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated December 29, 2011, filed electronically as Post-Effective Amendment No. 119 to the Trust’s Registration Statement on Form N-1A on December 22, 2011. If you have any questions regarding this filing, please call the undersigned at (414) 765-5598. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC Appendix A Evolution Managed Bond Fund Evolution All-Cap Equity Fund Evolution Market Leaders Fund Evolution Alternative Investment Fund HCM Freedom Fund and the following funds: BULL FUNDS BEAR FUNDS Domestic Equity Index Funds Direxion Monthly S&P 500® Bull 2X Fund (DXSLX) (formerly S&P 500® Bull 2.5X Fund) Direxion Monthly S&P 500® Bear 2X Fund (DXSSX) (formerly S&P 500® Bear 2.5X Fund) Direxion Monthly NASDAQ-100® Bull 2X Fund (DXQLX) (formerly NASDAQ-100® Bull 2.5X Fund) Direxion Monthly NASDAQ-100® Bear 2X Fund (DXQSX) (formerly NASDAQ-100® Bear 2.5X Fund) Direxion Monthly Small Cap Bull 2X Fund (DXRLX) (formerly Small Cap Bull 2.5X Fund) Direxion Monthly Small Cap Bear 2X Fund (DXRSX) (formerly Small Cap Bear 2X Fund) Currency Funds Direxion Monthly Dollar Bull 2X Fund (DXDBX) (formerly Dollar Bull 2.5X Fund) Direxion Monthly Dollar Bear 2X Fund (DXDDX) (formerly Dollar Bear 2.5X Fund) International Funds Direxion Monthly Emerging Markets Bull 2X Fund (DXELX) (formerly Emerging Markets Bull 2X Fund) Direxion Monthly Emerging Markets Bear 2X Fund (DXESX) (formerly Emerging Market Bear 2X Fund) Direxion Monthly Latin America Bull 2X Fund (DXZLX) (formerly Latin America Bull 2X Fund) Direxion Monthly China Bull 2X Fund (DXHLX) (formerly China Bull 2X Fund) Specialty Funds Direxion Monthly Commodity Bull 2X Fund (DXCLX) (formerly Commodity Bull 2X Fund) Fixed Income Funds Direxion Monthly 10 Year Note Bull 2X Fund (DXKLX) (formerly 10 Year Note Bull 2.5X Fund) Dynamic HY Bond Fund (PDHYX) Direxion Monthly 10 Year Note Bear 2X Fund (DXKSX) (formerly 10 Year Note Bear 2.5X Fund) HY Bear Fund (PHBRX) Money Market Funds U.S. Government Money Market Fund (DXMXX)
